Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 54-56, 59-62, 64-71 and 73-78 are pending.  

Claims 64-71 and 73-75 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.

Claims 54-56, 59-62 and 76-78, drawn to a protein complex and a composition comprising said complex, are being acted upon in this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 8, 2021 was filed after the mailing date of the Non-Final Office on September 21, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Rejection Withdrawn
The rejection of claims 54-56, 59, 61 and 76 under 35 U.S.C. 102 (a)(1) as being anticipated by W02007021129 publication (newly cited, Kim hereafter, published February 22, 2007; PTO) 892) is withdrawn in light of the claim amendment. 

The provisional rejection of claims 54-56, 59-62 and 76-78 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 26 of copending Application No. 16/057,454 in view of W02013100702 publication is withdrawn as claim 54 has been amended to recite the non-

The rejection of claims 54-56, 59-62 and 76-78 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 21, and 22 of U.S. Patent No. 10,071,171 in view of view of Kwon is withdrawn in light of the amendment to claim 54. 

The rejection of claims 54-56, 59-62 and 76-78 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 21-24 of U.S. Patent No. 9,636,420 in view of view of Kwon is withdrawn in light of the amendment to claim 54. 

Rejection Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 54-56, 59-62 and 76-78 are rejected under 35 U.S.C. 103 as being unpatentable over W02005/047336 (of record, Lee hereafter, published May 26, 2005; PTO 892) in view of the W02007021129 publication (of record, Kim hereafter, published February 22, 2007; PTO 892) or W02013100702 publication (of record, Kwon hereafter, published July 4, 2013, PTO 892).
Regarding claim 54, Lee teaches a protein complex (see p. 28) comprising a physiological active polypeptide linked to an immunoglobulin IgG4 Fc (see p. 17, line 6-9, p. 17, lines 19-20) via a non-peptidyl polymer such as PEG linker having two functional ends, e.g., two aldehyde at both N and C terminal ends (see p. 37) wherein the PEG is specifically linked to the N-terminus of Fc, see entire document, p. 12, title. Examples 1, in particular.  Examples of physiological active polypeptide include, but not limited to, glucagon-like peptide-1 (GLP-1) as per claim 54, see p. 24, lines 14-15, insulin (see p. 24, line 8), erythropoietin (EPO), see p. 25, line 9.    Exemplary protein complexes include EPO-PEG-
Regarding claim 55, Lee teaches ALD-PEG-ALD ends of the PEG is linked to the physiological active polypeptide and the Fc region is through reactive groups such as ALD by covalent bond, see reference claim 2, p. 19, p. 26, line 24, in particular.
Regarding claim 56, Lee teaches the immunoglobulin Fc is aglycosylated, see p. 16, p. 22, reference claim 4.
Regarding claim 59, Lee teaches the non-peptide polymer PEG has aldehyde (ALD) reactive group, see reference claim 11.
Regarding claim 60 part (a), Lee teaches the non-peptide polymer has a propionaldehyde group or butyraldehyde group or maleimide group, see reference claim 11.
Regarding claim 60 part (b), Lee teaches the non-peptide polymer has succinate derivative such as suecinimidyi proprionate, succinimidyl carboxymethyl hydroxy succinimidyl and succinimidyl carbonate, see reference claim 12.
Regarding claim 61 part (a), Lee teaches the non-peptide polymer, e.g., PEG has an aldehyde (ALD) as a reactive group at both ends, see ALD-PEG-ALD, p. 37 reference claim 13.
Regarding claim. 62, Lee teaches the C-terminus of PEG is linked to the N-terminus of Fc and the N-terminus of PEG is linked to the C terminal end, a lysine residue, a histidine residue, or a cysteine residue of the physiologically active polypeptide, see reference claim 14.

Lee does not teach the immunoglobulin Fe region comprises the amino acid sequence of SEQ ID NO: 1 as per claim 54.
However, Kim teaches human IgG4 Fc region comprises the claimed amino acid sequence of
SEQ ID NO: 1, see reference SEQ ID NO: 9, p. 9, FIG. 1, p. 16, lines 10-12, reference claim 9, sequence alignment below, in particular.
  Query Match             100.0%;  Score 1186;  DB 10;  Length 222;
  Best Local Similarity   100.0%;  
  Matches  221;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PSCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 PSCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHN 61

Qy         61 AKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         62 AKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREP 121

Qy        121 QVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        122 QVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFL 181

Qy        181 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 221
              |||||||||||||||||||||||||||||||||||||||||
Db        182 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 222

The term “comprises5’ expands the claimed SEQ ID NO: 1 to include additional residue that read on the reference sequence.
The immunoglobulin Fc is aglycosylated (see p. 19, line I5) and linked to a therapeutic protein without the undesirable effector functions of immunoglobulins, see p. 19, lines 15-18.  Kim further teaches protein complex comprising EPO-PEG-Fc (see p. 61-63, p. 63, line 19, in particular).

  Query Match             100.0%;  Score 1186;  DB 20;  Length 221;
  Best Local Similarity   100.0%;  
  Matches  221;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PSCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 PSCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHN 60

Qy         61 AKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREP 120

Qy        121 QVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 QVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFL 180

Qy        181 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 221
              |||||||||||||||||||||||||||||||||||||||||
Db        181 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 221
Kwon further teaches the Fc variant having an increased binding affinity for FcRn, see p. 3, paragraph [14]. Kwon teaches a physiological polypeptide is covalently linked to the immunoglobulin Fc variant via a non-peptidyl polymer, see p. 3, para. [19] to [20], in particular. Examples of physiological polypeptides include glucagon-like peptides (GLP-l), see p. 11, para. [681), insulin (see p. 12, para. [68], erythropoietin (see p. 11, para. [68], and exendin-4, see p. 25. para. [102].
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have produced a protein complex comprising a glucagon-like peptide-1 (GLP-1)-PEG-Fc or insulin-PEG-Fc of Lee and Kim or Lee and Kwon by substituting a known IgG4 Fc of Lee for another, e.g., the human IgG4 Fc comprises the amino acid sequence of SEQ ID NO: 9, as taught by Kim, or the human IgG4 Fc comprises the amino acid sequence of SEQ ID NO: 73 as taught by Kwon to arrive at the claimed 
One of ordinary skill in the art would have been motivated to do so because Kim teaches that the human IgG4 Pc region is aglycosylated (see p. 19, line 1.5) and reduces undesirable effector functions of immunoglobulins when linked to physiological active polypeptide, see p. 19, lines 15-18, p. 5. line 1-5.
One of ordinary skill in the art would have been motivated to do so because Kwon teaches the IgG4 Fc variant having an increased binding affinity for FcRn {see p. 3, paragraph [14]) in order to prolong in vivo serum half-life of the physiological polypeptide (aka drug, see p. 25, in particular).
Claims 77-78 are included because Lee teaches it is within the purview of one of ordinary skill in the art to use a variety of known methods e.g., size inclusion chromatography and ion exchange chromatography to purify the complex to a high degree such as at least 90% or higher in the composition or population (see p. 32, lines 15-21) for in vivo administration, see p. 35, lines 6-15.
In this case, “the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
'The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them,” See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
"There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from tire prior art, as filtered through the knowledge of one skilled in the art..” Motorola, Inc:, v. Interdigital Tech. Com., 43 USPQ2d 1.48.1, 1489 (Fed. Cir. 1997).

Applicants’ position is that base Claim 54 is amended without conceding the rejections and without prejudice.
In the Office Action, the Office asserts that Lee and Kwon disclose insulin and GLP-1 as exemplary physiologically active polypeptides (see pages 4, 5, and 7 of the Office Action). That is, the two polypeptides are mentioned merely as examples, and a protein complex comprising insulin (or GLP-1) was never actually prepared in Lee and Kwon.
Furthermore, Kim merely discloses a protein complex comprising EPO (see Example 6). That is, Kim also does not disclose a protein complex comprising the specific polypeptide of instant Claim 54.
Applicant respectfully submits that one of ordinary skill in the art cannot derive the claimed protein complex comprising the specific polypeptide of Claim 54 from the asserted references, because the references merely disclose a protein complex comprising a physiologically active polypeptide different from that of Claim 54 and a preparation method thereof, and do not teach a preparation method for making or the structure of the claimed protein complex as defined in instant Claim 54.
Instant Claim 54 and remaining claims referring to Claim 54 are patentable under 35 U.S.C. 103 over Lee, Kim, and Kwon, individually or in combination.
Reconsideration and withdrawal of the rejections are respectfully requested.

In response, the argument with respect to that the references do not teach a preparation method for making the claimed complex is irrelevant to the claimed invention as the claims are drawn to a product, e.g., protein complex comprising GLP-1-PEG-Fc or insulin-PEG-Fc, not a method of making as argued.  
Lee teaches a protein complex (see p. 28) comprising a physiological active polypeptide linked to an immunoglobulin IgG4 Fc (see p. 17, line 6-9, p. 17, lines 19-20) via a non-peptidyl polymer such as PEG linker having two functional ends, e.g., two aldehyde at both N and C terminal ends (see p. 37) wherein the PEG is specifically linked to the N-terminus of Fc, see entire document, p. 12, title. Examples 1, in particular.  Examples of physiological active polypeptide include, but not limited to, glucagon-like peptide-1 (GLP-1) as per claim 54, see p. 24, lines 14-15, insulin (see p. 24, line 8), erythropoietin (EPO), see p. 25, line 9.    Exemplary protein complexes include EPO-PEG-IgG4 Fc, see Fig. 10, Examples 14 and 15, in particular. Exemplary physiological active polypeptides include 17S-G-CSF (see p. 29, line 14), erythropoietin (aka EPO see p. 23, line 25, p. 25, line 9. Reference claim 18), insulin (see p. 24, line 8, p. 25, line 9, reference claim 18) and insulin-like peptide (GLF-1), see p. 24, line 14, reference claim In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 
Lee does not teach the immunoglobulin Fe region comprises the amino acid sequence of SEQ ID NO: 1 as per claim 54.
However, Kim teaches human IgG4 Fc region comprises the claimed amino acid sequence of SEQ ID NO: 1, see reference SEQ ID NO: 9, p. 9, FIG. 1, p. 16, lines 10-12, reference claim 9, sequence alignment below, in particular.  The term “comprising” is open-ended.  It expands the claimed SEQ ID NO: 1 to include additional amino acid residues at either or both ends.  The immunoglobulin Fc is aglycosylated (see p. 19, line I5) and linked to a therapeutic protein without the undesirable effector functions of immunoglobulins, see p. 19, lines 15-18.  Kim further teaches protein complex comprising EPO-PEG-Fc (see p. 61-63, p. 63, line 19, in particular).
Likewise, Kwon teaches human IgG4 Fc comprises the amino acid sequence of SEQ ID NO: 73, which is 100% identical to the claimed SEQ ID NO: 1, see sequence alignment below, in particular.  Kwon further teaches the Fc variant having an increased binding affinity for FcRn, see p. 3, paragraph [14]. Kwon teaches a physiological polypeptide is covalently linked to the immunoglobulin Fc variant via a non-peptidyl polymer, see p. 3, para. [19] to [20], in particular. Examples of physiological polypeptides include glucagon-like peptides (GLP-l), see p. 11, para. [681), insulin (see p. 12, para. [68], erythropoietin (see p. 11, para. [68], and exendin-4, see p. 25. para. [102].
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have produced a protein complex comprising a glucagon-like peptide-1 (GLP-1)-PEG-Fc or insulin-PEG-Fc of Lee and Kim or Lee and Kwon by substituting a known IgG4 Fc of Lee for another, e.g., the human IgG4 Fc comprises the amino acid sequence of SEQ ID NO: 9, as taught by Kim, or the human IgG4 Fc comprises the amino acid sequence of SEQ ID NO: 73 as taught by Kwon to arrive at the claimed invention with a reasonable expectation success, e.g., extending the serum half-life of the physiological active polypeptide GLP-1 or insulin with no risk of immune response induction.  
One of ordinary skill in the art would have been motivated to do so because Kim teaches that the human IgG4 Pc region is aglycosylated (see p. 19, line 1.5) and reduces undesirable effector functions of immunoglobulins when linked to physiological active polypeptide, see p. 19, lines 15-18, p. 5. line 1-5.
in vivo serum half-life of the physiological polypeptide (aka drug, see p. 25, in particular).
Claims 77-78 are included because Lee teaches it is within the purview of one of ordinary skill in the art to use a variety of known methods e.g., size inclusion chromatography and ion exchange chromatography to purify the complex to a high degree such as at least 90% or higher in the composition or population (see p. 32, lines 15-21) for in vivo administration, see p. 35, lines 6-15.
In this case, “the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
In this case, the simple substitution of one known element, Fc for another, e.g., human IgG4 Fc to obtain predictable results is one of the exemplary rationales provided by the Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) and discussed in M.P.E.P. § 2143 as a rationale supporting obviousness.
'The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them,” See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
"There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from tire prior art, as filtered through the knowledge of one skilled in the art..” Motorola, Inc:, v. Interdigital Tech. Com., 43 USPQ2d 1.48.1, 1489 (Fed. Cir. 1997). 
For these reasons, the rejection is maintained.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 54-56, 59-62 and 76-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent No. 8,846,874 in view of W02013100702 publication (of record, Kwon hereafter, published July 4, 2013, PTO 892).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope.  The issued claims are drawn to a complex of an IgG Fc fragment as a drug carrier, a non-peptide linker and a drug, wherein the IgG Fc fragment is covalently linked to the drug (generic) through the non-peptide linker, wherein the non-peptide linker is polypropylene glycol, 
 Further, the issued patent further teaches the drag can be insulin, glucagon-like peptides (e.g., GLP-1, etc.), see col. 11 to 12, G-CSF derivative ill which the amino acid at position 17 is substituted with serine, see example 8.
The ‘874 patent does trot teach the immunoglobulin Fc region comprises the amino acid sequence of SEQ ID NO: 1 as per claim 1.
However, Kwon teaches human IgG4 Fc comprises the amino acid sequence of SEQ ID NO: 73, which is 100% identical to the claimed SEQ ID NO: 1, see sequence alignment below, in particular.
  Query Match             100.0%;  Score 1186;  DB 20;  Length 221;
  Best Local Similarity   100.0%;  
  Matches  221;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PSCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 PSCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHN 60

Qy         61 AKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREP 120

Qy        121 QVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFL 180

Db        121 QVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFL 180

Qy        181 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 221
              |||||||||||||||||||||||||||||||||||||||||
Db        181 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 221

Kwon further teaches the Fc variant having an increased binding affinity for FcRn, see p. 3.
paragraph [14]. Kwon further teaches a physiological polypeptide is covalently linked to the
immunoglobulin Fc variant via a nonpeptidyl polymer, see p, 3, para, [19] to [20]. Examples of
physiological polypeptides include glucagon-like peptides (GLP-1, see p. 11, para. [68]), insulin (see p.
12, para, [68], erythropoietin (see p. 11, para, [68], exendin-4, see p. 25, para, [102].
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of the ‘874 patent and Kwon by substituting a known Fc for another, e.g., the human IgG4 Fc comprises the amino acid sequence of SEQ ID NO: 73 as taught by Kwon to arrive at the claimed invention with a reasonable expectation success, e.g., a protein complex comprising a physiologically active polypeptide linked to human IgG4 Fc via PEG linker, e.g. insulin-PEG-Fc or GLP-l-PEG-Fc or Exendin-4-PEG-Fc or oxyntomodulin-PEG-Fc in order to extend the serum half-life of the physiological active polypeptide, e.g., insulin, GLP-1, Exendin-4 or oxyntomodulin. 
One of ordinary skill in the art would have been motivated to do so because Kwon teaches the I.gG4 Fc variant has an increased binding affinity for FcRn (see p. 3, paragraph [14]) and prolongs in vivo serum half-life of the physiological polypeptide (aka drug, see p. 25, in particular'). Claims 77-78 are included because Kwon teaches it is within the purview of one of ordinary skill in the art to use a. variety of known methods e.g., filtration, concentration to purify the complex to a desire degree of purity such as 98% or higher in the composition or population (see p, 10, para. [10], [91]) for treating human diseases, see p. 11, para, [67]. 
.
Claims 54-56, 59-62 and 76-78 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10, 12-13 of U.S. Patent No. 8,124,094 in view of W02013100702 publication (of record, Kwon hereafter, published July 4, 2013, PTO 892).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope. The issued claims encompass a complex consisting of: an immunoglobulin Fc fragment coupled to a non-peptide polymer, said non-peptide polymer having a reactive group at one end thereof and being coupled to the immunoglobulin Fc fragment via the reactive group, a non-peptide linker having a reactive group at both ends thereof (aka having two functional ends), and a drug, wherein said immunoglobulin Fc fragment coupled to a non-peptide polymer is covalently linked to the drug through the non-peptide linker, wherein the reactive group at one of the ends of the non-peptide linker is coupled to the Fc fragment and the reactive group at the other end of the non-peptide linker is coupled to the drug (generic) whereas instant claims limit the physiological active polypeptide to G-CSF derivative in which the amino acids at positions 17 and 65 of G-CSF is substituted with serine, insulin, oxyntomodulin, glucagon-like peptide-1 (GLP-1) or and CA-Exendin-4 (species).
Dependent issued claim 10 recites the complex as set forth in claim 9, wherein the physiologically active polypeptide is selected from the group consisting of human growth hormone, growth hormone releasing hormone, growth hormone releasing peptide, interferons, interferon receptors, colony stimulating factors, glucagon-like peptides (e.g., GLP-1, etc.), G-protein-coupled receptor, interleukins, interleukin receptors, enzymes, interleukin binding proteins, cytokine binding proteins, macrophage activating factor, macrophage peptide, B cell factor, T cell factor, protein A, allergy inhibitor, cell necrosis glycoproteins, immunotoxin, lymphotoxin, tumor necrosis factor, tumor suppressors, metastasis growth factor, alpha-1 antitrypsin, albumin, alpha-lactalbumin, apolipoprotein-E, erythropoietin, highly glycosylated erythropoietin, angiopoietins, hemoglobin, thrombin, thrombin insulin, atriopeptin, cartilage inducing factor, calcitonin, connective tissue activating factor, tissue factor pathway inhibitor, follicle stimulating hormone, luteinizing hormone, luteinizing hormone releasing hormone, nerve growth factors, parathyroid hormone, relaxin, secretin, sornatornedin, insulin-like growth factor, adrenocortical hormone, glucagon, cholecystokinin, pancreatic polypeptide, gastrin releasing peptide, corticotropin releasing factor, thyroid stimulating hormone, autotaxin, lactoferrin, myostatin, receptors, receptor antagonists, cell surface antigens, monoclonal antibodies, polyclonal antibodies, and antibody fragments. 
Issued claim 11 recites the complex as set forth in claim 10, wherein the physiologically active polypeptide is selected from the group consisting of human growth hormone, colony stimulating factors, interferon-alpha and erythropoietin.
The '094 patent does trot teach the immunoglobulin Fc region comprises the amino acid sequence of SEQ ID NO: 1 as per claim 1.
However, Kwon teaches human IgG4 Fc comprises the amino acid sequence of SEQ ID NO: 73, which is 100% identical to the claimed SEQ ID NO: 1, see sequence alignment below, in particular.
  Query Match             100.0%;  Score 1186;  DB 20;  Length 221;
  Best Local Similarity   100.0%;  
  Matches  221;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PSCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 PSCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHN 60

Qy         61 AKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        121 QVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 QVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFL 180

Qy        181 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 221
              |||||||||||||||||||||||||||||||||||||||||
Db        181 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 221

Kwon further teaches the Fc variant having an increased binding affinity for FcRn, see p. 3.
paragraph [14]. Kwon further teaches a physiological polypeptide is covalently linked to the
immunoglobulin Fc variant via a nonpeptidyl polymer, see p, 3, para, [19] to [20].  Examples of
physiological polypeptides include glucagon-like peptides (GLP-1), see p. 11, para. [68], insulin (see p.
12, para, [68], exendin-4, see p. 25, para, [102].
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of the ‘094 patent and Kwon by substituting a known Fc in the complex for another, e.g., human IgG4 Fc comprises the amino acid sequence of SEQ ID NO: 73 as taught by Kwon to arrive at the claimed invention with a reasonable expectation success, e.g., a protein complex comprising a physiologically active polypeptide linked to human IgG4 Fc via PEG linker, e.g., insulin-PEG-Fc or GLP-l-PEG-Fc or Exendin-4-PEG-Fc or oxyntomodulin--PEG-Fc in order to extend the serum half-life of the physiological active polypeptide in the complex.
One of ordinary skill in the art would have been motivated to do so because Kwon teaches the I.gG4 Fc variant has an increased binding affinity for FcRn (see p. 3, paragraph [14]) and prolongs in vivo serum half-life of the physiological polypeptide (aka drug, see p. 25, in particular). Claims 77-78 are included because Kwon teaches it is within the purview of one of ordinary skill in the art to use a variety of known methods e.g., filtration, concentration to purify the complex to a desire degree of 
Applicant’s request that the provisional rejection be held in abeyance is acknowledged.

Conclusion
No claim is allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/PHUONG HUYNH/             Primary Examiner, Art Unit 1644